Citation Nr: 0926204	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-27 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for posttraumatic stress 
disorder (PTSD).

Entitlement to service connection for a psychiatric disorder, 
to include PTSD.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and a friend




ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 through April 
1970.  This period of active duty included service in Vietnam 
from April 1969 through April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.

The Veteran appeared and offered testimony at a Travel Board 
hearing held in March 2009 at the Reno RO.  He was 
accompanied to the hearing by his spouse and a friend, both 
of whom also offered their testimony.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The issue of service connection for PTSD being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
initially denied in an April 2005 rating decision.

2.  Evidence received since the April 2005 rating decision is 
new and material and relates to the diagnosis of PTSD and the 
occurrence of the Veteran's reported in-service stressor, 
facts not previously established in the record that existed 
at the time of the April 2005 rating decision.


CONCLUSION OF LAW

New and material evidence has been received, warranting that 
the Veteran's claim for service connection for PTSD be 
reopened.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual analysis may not be considered.  38 U.S.C.A. 
§§ 7104,7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received after August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran filed his original claim for 
service connection for PTSD in October 2004.  That claim was 
denied in an April 2005 rating decision issued by the RO in 
Reno, Nevada.  At the time of that decision, the record 
before the RO consisted of the Veteran's service treatment 
and service personnel records, and various private treatment 
records relating to treatment received by the Veteran from 
October 1992 through September 2004.  As bases for its April 
2005 denial, the RO concluded that the evidence of record did 
not reflect any diagnosis of or treatment for PTSD, or any 
evidence of the Veteran's participation in combat or the 
occurrence of any in-service stressor event.

The Veteran subsequently filed a Notice of Disagreement 
regarding the RO's April 2005 decision.  Additional evidence 
was submitted, which included an April 2005 typewritten 
stressor statement, May 2005 VA Form 21-95-1, and private 
psychiatric treatment records relating to medical care 
received by the Veteran from November 2004 through July 2005.  
In a September 2005 Statement of the Case, the RO confirmed 
its prior denial of service connection for PTSD.  In support 
of its affirmation, the RO determined that the recently 
submitted evidence did not reflect any verifiable in-service 
stressor.  It further determined that the information 
provided by the Veteran regarding his reported in-service 
stressors did not pertain to specific events or reflect 
specific dates, places, or persons.  As such, the RO 
concluded that the information provided by the Veteran was 
insufficient to allow further attempts to verify the reported 
in-service stressors with any service bureau.

Although the Veteran filed a Substantive Appeal in November 
2005, he later withdrew his appeal in July 2006.  As such, 
the RO's April 2005 rating decision is final pursuant to 
38 U.S.C.A. § 7105(c).

In February 2007, the Veteran requested VA to reopen service 
connection for PTSD.  The question for the Board is now 
whether new and material evidence in support of the Veteran's 
claim has been received by the RO since the issuance of its 
final April 2005 decision.

In support of his November 2005 request to reopen his claim 
of service connection for PTSD, the Veteran submitted 
additional private treatment records relating to treatment 
received through March 2009, VA medical center treatment 
records relating to treatment received through May 2009, and 
various personal statements submitted by the Veteran, his 
spouse, and a friend.  The Veteran also appeared and provided 
testimony at a March 2009 Travel Board hearing.  Additional 
testimony was given at the hearing by the Veteran's spouse 
and a friend.  The newly submitted private treatment records 
and VA medical center treatment records reflect a current 
diagnosis of PTSD and contain medical opinions relating that 
diagnosis to in-service events reported by the Veteran to his 
treating physicians.  Moreover, the testimony provided by the 
Veteran at his March 2009 hearing related to additional facts 
pertaining to his reported in-service stressors.  These 
records and the Veteran's hearing testimony were not before 
the RO at the time of its April 2005 decision and pertain to 
the unestablished facts of the occurrence of an in-service 
stressor and a relationship between the Veteran's diagnosed 
PTSD and the reported in-service stressor and a diagnosis of 
PTSD.  The Board finds that this evidence now raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for PTSD.

For all of the above reasons, the Board has determined that 
new and material evidence has been received and that the 
Veteran's claim of service connection for PTSD should be 
reopened.  This claim will next be addressed by the Board on 
a de novo basis, an action that will not prejudice the 
Veteran in light of the ultimate outcome.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  
38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for PTSD in a March 2007 
notification letter.  In that same notification letter, the 
Veteran was also notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim to reopen a final decision on the 
basis of new and material evidence, the United States Court 
of Appeals for Veterans Claims (Court) has also held that the 
VCAA requires that VA look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes the type of evidence and information that would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The veteran is thereby notified that 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this case, the RO's March 2007 notification 
letter also advised the Veteran as to the bases for the RO's 
final April 2005 denial and the types of evidence and 
information that was necessary to reopen his claim for 
service connection for PTSD.  Specifically, the Veteran was 
advised that additional information was required regarding 
his reported in-service stressors (including locations and 
approximate dates), as well as additional treatment records 
indicating a clinical finding and diagnosis of PTSD.

Overall, insofar as the Veteran's request to reopen his claim 
of service connection for PTSD, there is no evidence of any 
VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication.

ORDER

New and material evidence has been received; service 
connection for PTSD is reopened.


REMAND

A stressor statement provided by the Veteran and received by 
the RO in April 2005 sets forth multiple reported in-service 
stressor events.  These stressor events included:  being 
fired upon while in his barracks at Nha Trang in April 1969 
(within a month of his arrival in Vietnam); an incident 
during the summer of 1969 in which an enemy rocket landed at 
his base in Nha Trang and did not detonate; an incident 
during the summer of 1969 in which the Veteran was under 
enemy gunfire while delivering fuel and truck parts in the 
area of Nha Trang; being under a gas attack by the enemy at 
his base in Nha Trang during the summer of 1969; an incident 
during October or November of 1969 in which the Veteran fell 
through rotted floor boards at his base in Nha Trang.

A May 2005 private psychiatric treatment record from Bob 
Greenwood, M.A. reflects that the Veteran reported stressors 
which included coming under enemy mortar fire on the evening 
of the first day on which the Veteran arrived in Nha Trang.  
The Veteran also reported that enemy mortar attacks on his 
base at Nha Trang were particularly frequent during the 
months of May and June of 1969.

In a June 2007 letter to the Veteran, the RO advised the 
Veteran that it had not yet received a PTSD questionnaire 
from the Veteran which set forth specific details of combat 
related incidents that occurred during his active duty 
service.  The Veteran was requested to provide a PTSD 
questionnaire, and specifically requested to include a 
description of each claimed stressor event, the dates and 
places where each such stressor event occurred, and the units 
to which he was assigned when each reported stressor event 
occurred. 

In response to the RO's June 2007 letter, the Veteran 
provided copies of a September 2005 request which the Veteran 
personally made to the National Archives and Record 
Administration (NARA), as well as NARA's October 2005 
response.  In summary, the October 2005 response letter from 
NARA advised the Veteran that additional information was 
required before research could be performed on his behalf.  
The letter also advised the Veteran that NARA had confirmed 
the Veteran's correct unit designation as the 18th 
Quartermaster Platoon, which was under the command of the 
54th General Support.

A subsequent August 2007 memorandum created by the RO 
reflects a determination that information supplied by the 
Veteran regarding his reported in-service stressors was 
insufficient to permit the RO to corroborate the reported 
stressors through the United States Army and Joint Services 
Records Research Center (JSRRC) or to allow for meaningful 
research of records from NARA.  

The Veteran's April 2005 stressor statement and May 2005 
private treatment note from Bob Greenwood M.A. reflect 
multiple stressor events and include locations and 
approximate dates on which each reported stressor event 
occurred.  Moreover, the October 2005 response letter from 
NARA reflects that the Veteran was confirmed as having served 
in Vietnam as a member of the 18th Quartermaster Platoon, 
which was under the command of the 54th General Support.  
Under the circumstances, the Board finds that the Veteran has 
provided sufficient information to allow VA to corroborate 
the Veteran's reported stressors through JSRRC, NARA, or any 
other appropriate agency.  Efforts in that regard should be 
undertaken by the RO.

Finally, a review of the medical records reflect that, in 
addition to PTSD, the Veteran was diagnosed as having major 
depression during evaluation by private physicians in 2004, 
with a history of transient mild depression dating as early 
as 1992.  At the time of treatment in January 2004, it was 
specifically noted that there was no history of PTSD.  
Depression was linked to the Veteran's disability status, to 
loss of employment and to a family member's serious injury, 
but not to military service or any events therein.  
Nonetheless, the presence of this additional psychiatric 
disorder warrants consideration under the guidance provided 
by the Court of Appeals for Veterans Claims in Clemons v. 
Shinseki, 23 Vet.App. 1, 5 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal, to include a claim for 
psychiatric disorder other than PTSD.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the veteran.  The Veteran 
should also be provided with VA Form 21-
4142 release forms, and requested to 
complete those forms with full name and 
address information of any private or VA 
medical facilities who have provided 
treatment to the Veteran since March of 
2009.

2.  After securing the requested VA Form 
21-4142 release forms, with full address 
information, all records of medical 
treatment which are not currently 
associated with the Veteran's claims file 
should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records yields 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the RO should review the file 
and prepare a summary of all the claimed 
stressors, including those stressors 
reported by the Veteran in his April 2005 
stressor statement and at his May 2005 
private treatment visit with Bob 
Greenwood, M.A.  This summary, a copy of 
the Veteran's DD 214, and all associated 
service documents should be sent to the 
U.S. Army Joint Service Records Research 
Center (JSRRC), National Archives and 
Records Administration (NARA), or any 
other appropriate agency for verification 
of the alleged stressful events in 
service.  JSRRC, NARA, or any other 
agency should be provided with a copy of 
any information obtained above and should 
be requested to provide any additional 
information that might corroborate the 
Veteran's alleged stressors.

To the best extent possible, and based 
upon the stressor events reported by the 
Veteran in his April 2005 stressor 
statement and at his May 2005 private 
treatment with Bob Greenwood, M.A., the 
RO is to search the unit records of the 
18th Quartermaster Platoon and 54th 
General Support between April 1969 
through August 1969 to confirm enemy gas, 
mortar, rocket, and small fire attacks 
and between October through November of 
1969 to confirm the Veteran's reported 
incident in which floorboards of his 
guard tower gave way.  Negative responses 
to this request should be noted in 
writing and associated with the claims 
folder.

4.  Then the Veteran should be afforded a 
VA examination to determine the nature 
and etiology of his currently psychiatric 
disorder.  If any of the in-service 
stressor events reported by the Veteran 
have been corroborated, such must be 
provided to the examiner, as should the 
Veteran's claims file for review, prior 
to the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
PTSD.  The examiner is also requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that any 
diagnosed PTSD or other psychiatric 
disorder is etiologically related to the 
veteran's reported in-service stressors.  

If a diagnosis of PTSD is rendered, the 
examiner should consider only those 
stressors which have been specifically 
corroborated and indicate which is linked 
to such diagnosis.  In discussing the 
relevant clinical findings, the examiner 
should specifically note the Veteran's 
present symptoms, complaints, and level 
of disability.  A multi-axis examination, 
with a Global Assessment of Functioning 
Scale (GAF) score, should be rendered.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


